COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Danna Letrice Harris v. Me Alpha

Appellate case number:     01-18-00566-CV

Trial court case number: 1108977

Trial court:               County Civil Court at Law No. 4 of Harris County

        The reporter’s record has not been filed. The court reporter advised this court that appellant
has not requested preparation of the record. The court issued a letter to appellant advising that
unless appellant submitted proof by 5 p.m. September 10, that she had requested and paid for the
preparation and filing of the reporter’s record, the court might order the filing of a brief without
the benefit of the reporter’s record. No response to our notice was received.
        The clerk’s record indicates that appellant filed a statement of inability and that she is
entitled to have the record filed at no cost. However, appellant must request the preparation of the
record. Appellant may request preparation of the reporter’s record by contacting the court reporter,
Jodi Masera.
        Appellant should advise this court within 10 days whether she has requested the record. If
no response is received, the court will consider and decide those issues or points that do not require
a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c) (stating that, if clerk’s record has
been filed, appellate court may consider and decide those issues or points that do not require a
reporter’s record).
       It is so ORDERED.

Judge’s signature: ___/s/ Michael Massengale____
                    Acting individually  Acting for the Court


Date: __November 8, 2018____